Citation Nr: 0906046	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-21 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for diabetes mellitus, to include exposure 
to herbicides, has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for skin cancer, to include exposure to 
herbicides or radiation, has been received.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) that reversed a decision 
of the Board denying service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and sought to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay included those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision.

In the present case, the Haas case has impacted the claims of 
entitlement to service connection for type II diabetes 
mellitus.  As the Haas litigation has concluded, the Board 
will proceed at this time with adjudication these claims.
FINDINGS OF FACT

1.  A December 2002 rating decision denied service connection 
for diabetes mellitus.  It was held that the Veteran did not 
have "in-country" service in the Republic of Vietnam and 
therefore diabetes mellitus was not awarded on a presumptive 
basis.  Also, the rating decision held that diabetes mellitus 
was not shown during service or for many years after service.  
The December 2002 rating decision also denied service 
connection for skin cancer on the basis that there was no 
current pathology or residuals of skin cancer.  He was 
notified of the decision.  The Veteran did not submit a 
notice of disagreement within a year of issuance of the 
decision. 

2.  The evidence received since the December 2002 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, does not relate to an 
unestablished fact that is necessary to substantiate the 
claim for service connection, and does not raise a reasonable 
possibility of substantiating the claims for service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure nor for service connection for skin 
cancer. 


CONCLUSIONS OF LAW

1.  The December 2002 decision that denied service connection 
for diabetes mellitus and skin cancer became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

2.  New and material evidence has not been received to reopen 
service connection for diabetes mellitus, to include as 
secondary to herbicide exposure.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  New and material evidence has not been received to reopen 
service connection for skin cancer.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in May 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

Review of the record reveals that the May 2004 letter also 
essentially complies with the provisions of Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  He was notified of the 
prior denial and instructed as to the need for new and 
material evidence.  His subsequent assistance in pursuing the 
appeal demonstrates actual knowledge of what is needed, and 
further notice or development is not indicated.  


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously received 
by agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Spalding v. Brown, 10 Vet. App. 
6 (1996).

By a decision dated December 2002, the RO denied service 
connection for a diabetes mellitus as the result of exposure 
to herbicides, as well as denied service connection for skin 
cancer.  The RO found that the Veteran's diagnosed diabetes 
mellitus could not be service connected on a presumptive 
basis as the Veteran did not serve on the ground in Vietnam, 
nor was there otherwise objective evidence of herbicide 
exposure.  The RO also noted that while the Veteran did serve 
on a ship in the official waters of Vietnam, there was no 
evidence he had any service "in-country." Additionally, 
service connection was denied on a direct basis because while 
current VA treatment records showed treatment for diabetes 
mellitus, the Veteran's service treatment records were silent 
to any diagnosis or treatment for diabetes mellitus.  
Furthermore, the RO denied service connection for skin cancer 
because the Veteran's separation examination was silent to 
any diagnosis or treatment of any skin disorder and because 
there was no evidence of any current pathology or diagnosis 
of skin cancer.  The Veteran did not appeal this action after 
getting notice; therefore, the December 2002 decision became 
a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103. 

The evidence of record at the time of the December 2002 final 
decision included the Veteran's service treatment records; 
service personnel records; private medical records dated July 
1998 to November 199 reflecting treatment for a skin 
condition; and VA treatment records dated October 2001 to May 
2002 reflecting treatment for diabetes mellitus as well as 
noted a history of malignant melanoma in 1999.  

The December 2002 rating decision denied service connection 
for diabetes mellitus on the basis that the Veteran was not 
presumed to have been exposed to herbicides, nor was he 
treated for or diagnosed with diabetes mellitus during his 
active service.  Service connection for skin cancer was 
denied on the basis that there was no current pathology of 
skin cancer, thus it was not incurred or aggravated during 
service.  

In April 2004, the appellant submitted a claim to reopen 
service connection for diabetes mellitus and skin cancer.  
The evidence received since the December 2002 final decision 
included duplicate private treatment records dated July 1998 
to November 1999, an August 2005 letter from the Department 
of the Navy Environmental Health Center Detachment, newspaper 
articles regarding the use of dioxin in Danang, a history of 
the USS Mazuma, and a hearing transcript.  

The August 2005 letter from the Department of the Navy 
indicated that there was no record of the Veteran having been 
exposed to radiation during his active service.  
Additionally, the history regarding the USS Mazuma indicated 
that the ship was involved in the support of units of the 7th 
Fleet in operations off the coast of Vietnam.  Finally, 
during his hearing before the undersigned Veterans Law Judge, 
the Veteran testified that his ship was stationed 200 to 300 
yards off the coast of Vietnam in Danang Harbor, which is 
asserted was an estuary of the Han River.  Thus the Veteran 
asserted that his ship should have "ground water status" 
and thus be subject to the Agent Orange presumption.  
Additionally, the Veteran stated that he had skin cancer 
removed in 1998 with no subsequent recurrences.  

While the newly received evidence reflects that the Veteran's 
ship was stationed in the waters off shore of Vietnam, none 
of the newly received evidence contains evidence of exposure 
to herbicides during service, diabetes mellitus related to 
active service, or current residuals of skin cancer related 
to active service.  As stated above, service treatment 
records were silent as to any treatment for or diagnosis of 
either diabetes mellitus or any skin disorder.  Post service 
treatment records reflected treatment for skin cancer from 
1998 to 1999, but no residuals, as well as treatment for 
diabetes mellitus  

The records received subsequent to the December 2002 rating 
decision noted a history of the USS Mazuma on which the 
Veteran served.  However, despite the Veteran's assertions 
that he was exposed to herbicides because his ship was 
stationed in an estuary, and thus stationed in ground water 
of Vietnam rather than off the shores of Vietnam, there is no 
objective evidence that the Veteran had any "in-country" 
service.  Attempts to verify this contention have been 
unsuccessful.  Additionally, the Veteran did not provide any 
objective evidence that his diabetes mellitus was related to 
his active service.  Moreover, the Veteran failed to provide 
any objective evidence of residuals of skin cancer that were 
related to his active service.  In fact, the Veteran 
testified at his hearing that he had one occurrence in 1998 
of skin cancer with no subsequent residuals.  As such, the 
new records and statements submitted cannot be considered new 
and material evidence to reopen service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure.  The new records and statement submitted also 
cannot be considered new and material evidence to reopen 
service connection for skin cancer.  

For these reasons, the Board finds that the evidence received 
since the December 2002 rating decision is either cumulative 
of the evidence previously of record or is insufficient, by 
itself or when considered with the evidence previously of 
record, does not relate to an unestablished fact that is 
necessary to substantiate the claim for service connection, 
and does not raise a reasonable possibility of substantiating 
the claims for service connection for diabetes mellitus, to 
include as secondary to herbicide exposure or for service 
connection for skin cancer.  Accordingly the Board finds that 
new and material evidence has not been received to reopen 
service connection for diabetes mellitus, to include as 
secondary to herbicide exposure.  Additionally, the Board 
finds that new and material evidence has not been received to 
reopen service connection for skin cancer.  


ORDER

New and material evidence not having been received, reopening 
of service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

New and material evidence not having been received, reopening 
of service connection for skin cancer is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


